ORDER
PER CURIAM.
Appellant, John Childers, (“appellant”), appeals the judgment of the Circuit Court of St. Louis County following a bench trial finding him guilty of robbery in the second degree, section 569.030, RSMo 2000,1 and assault on a law enforcement officer in the second degree, section 565.082. Appellant was sentenced to concurrent terms of fifteen years imprisonment on each count to be served consecutively to all other sentences currently being served by appellant. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.